Citation Nr: 1645468	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  15-10 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial increased rating for residuals of squamous cell carcinoma of the left upper lobe of the lung, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	J. Myers Morton, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in February 2014, a statement of the case was issued in February 2015, and a substantive appeal was received in April 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A June 2016 VA treatment record reflects that the Veteran has a history of squamous cell carcinoma of the left lung which is asymptomatic.  The examiner noted that there would be an update at the next clinic visit or PRN (as occasion requires).  07/25/2016 CAPRI at 154.  On July 25, 2016, the Veteran's spouse called the VA Medical Center (VAMC) to report that the Veteran had a lot of congestion and she was going to call the pulmonologist due to her fear that it would turn into pneumonia.  Id. at 1.  Due to the fact that such complaint is respiratory/pulmonary in nature, such may prove relevant to the Veteran's rating for residuals of squamous cell carcinoma of the left upper lobe of the lung.  Updated VA treatment records must be associated with the virtual folder.  

It is also not clear whether the Veteran's spouse was referencing a VA or private pulmonologist, thus the Veteran should be requested to identify all medical providers pertaining to his residuals of squamous cell carcinoma of the left upper lobe of the lung.

In November 2013, the Veteran underwent a VA examination.  07/03/2014 Medical Treatment Record-Government Facility.  In his April 2015 substantive appeal, the Veteran asserted that his lung condition is more severe than the current evaluation.  As such examination was conducted over three years ago, the Board finds that the Veteran should be afforded a VA examination to assess the severity of his service-connected residuals of squamous cell carcinoma of the left upper lobe of the lung.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify and complete an appropriate release pertaining to all private medical providers for his residuals of squamous cell carcinoma of the left upper lobe of the lung, and request treatment records from the identified medical providers.  After obtaining appropriate authorization, request the records.  If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.

2.  Associate with the virtual folder updated VA treatment records for the period from September 4, 2015.  

3.  Schedule the Veteran for a pulmonary examination with a physician with appropriate expertise to determine the current extent of his residuals of squamous cell carcinoma of the left upper lobe of the lung.  The virtual folder should be made available to and be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  Any medically indicated tests should be accomplished, and reported.  All indicated tests and studies should be performed.

The examiner should report FEV-1 percent predicted; FEV-1/FVC percent; DLCO (SB) predicted; and, maximum oxygen consumption in ml/kg/min (with cardiorespiratory limit).  If any of the above cannot be measured, the examiner may provide an estimate of the value that would likely be obtained if the test were provided.  

The examiner should comment on whether the Veteran experiences episodes of respiratory failure; or whether he requires outpatient oxygen therapy.  

It is noted that service connection is not in effect for chronic obstructive pulmonary disease 

4.  After completion of the above, review the pertinent evidence of record and readjudicate the initial increased rating issue.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).



